DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated axis (B’) of the cyclonic separator device found in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims requires the battery to be closer to the “surface being cleaned” which indicate the device in operation.  Figure 8 shows the apparatus in a non-operational state. While Figure 1 shows the apparatus in an operational position which does not meet the claimed language of claims 13 and 14.  Figure 1 also matches with the “normal use” operation of the apparatus in “surface being cleaned” as described in the specification, page 11, lines 18-25.  As such, batteries would not be closer to the surface being cleaned than the dirt collection chamber or cyclonic separator device.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 18 recite the limitation "the cyclonic separation device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will treat claim 18 as being dependent on claim 16.  
Claims 21 and 22 recite the limitation "the cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the claims depend on claims that have been cancelled.  For examination purposes, the examiner will treat claims 21 and 22 as being dependent on claims 17 or 18.  
  	  	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1- 2, 5-12, 15, 16, 23, and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Smith (US 2013/0091658).
Regarding Claim 1, Smith discloses a housing (Fig. 10, item 202); a suction source (Fig. 14, item 232) including a motor (Fig. 14, item 216) with an axle having an axis (A) (Fig. 14, item 221) which rotates a fan (Fig. 14, item 218); a dirt collection chamber (Fig. 14, item 320) having an elongate axis (B) (Fig. 14, item 321); and a battery (Fig. 14, item 217 see also Fig. 11 below, row 1, only interpreting the device to have the three batteries in row 1 , para. 0003 references the use of one or more rechargeable batteries) for providing power to operate the suction source, wherein the battery has an elongate axis (C) (Fig. 11 below, item 1A which is straight down through the center of the three cells and the axis being perpendicular to the axes A and B); wherein the axis (A) of the motor axle and the elongate axis (B) of the dirt Fig. 14, items 221 and 321). 

    PNG
    media_image1.png
    529
    717
    media_image1.png
    Greyscale

or

    PNG
    media_image2.png
    527
    723
    media_image2.png
    Greyscale

Regarding Claim 2, Smith discloses a housing (Fig. 10, item 202); a suction source (Fig. 14, item 232) including a motor (Fig. 14, item 216) with an axle having an Fig. 14, item 221) which rotates a fan (Fig. 14, item 218); a dirt collection chamber (Fig. 14, item 320) having an elongate axis (B) (Fig. 14, item 321); a cyclonic separator device (Fig. 14, item 208) having an elongate axis (B’) (Fig. 14, item 321 which is coaxial with B); and a battery (Fig. 14, item 217 see also Fig. 11 above, row 1, only interpreting the device to have the three batteries in row 1 , para. 0003 references the use of one or more rechargeable batteries) for providing power to operate the suction source, wherein the battery has an elongate axis (C) (Fig. 11 above, item 1A which is straight down through the center of the three cells and the axis being perpendicular to the axes A and B); wherein the axis (A) of the motor axle and the elongate axis (B') of the cyclonic separator device extend transversely with respect to the elongate axis (C) of the battery, and wherein the axis (A) of the motor axle is spaced from the elongate axis (B') of the cyclonic separator device (Fig. 14, items 221 and 321). 
 Regarding Claim 5, Smith discloses the axis (A) of the axle of the motor, the elongate axis (B) of the dirt collection chamber, and the axis (B') of the cyclonic separator device are substantially parallel (Fig. 13, item 221 and 321 are substantially parallel).  
Regarding Claim 6, Smith discloses wherein the elongate axis of the battery extends through an elongated length of the battery, the elongate axis of the battery is substantially parallel to an elongate axis of the housing (Fig. 11 below, item 2A is the housing axis which is straight down through the apparatus and is substantially parallel to the battery axis, item 1A, as the applicant does specify the orientation of the housing axis.  In addition, the battery axis and housing axis could also be designated as in Fig 11 below with items 1A and 2A).

    PNG
    media_image1.png
    529
    717
    media_image1.png
    Greyscale

or

    PNG
    media_image2.png
    527
    723
    media_image2.png
    Greyscale

Regarding Claim 7, Smith discloses wherein the elongate axes (B, B') of the dirt collection chamber and cyclonic separator device are substantially co-axial (Fig. 14, item 321). 
Regarding Claim 8, Smith discloses the elongate axis (B) of the dirt collection chamber is substantially parallel to the elongated axis (A) of the axle and the elongated axis (C) of the battery is substantially perpendicular to the elongated axis (A) of the axle, wherein the axis (A) of the axle of the motor and the elongate axis (B) of the dirt collection chamber are spaced apart from the elongate axis (C) of the battery, and the axis (A) of the axle of the motor is spaced apart from the battery axis (C) a lesser amount than the elongate axis (B) of the dirt collection chamber is spaced apart from the battery axis (C) (Fig. 11 below, motor axis would be closer to the battery axis item 1A).

    PNG
    media_image1.png
    529
    717
    media_image1.png
    Greyscale

Regarding Claim 9, Smith discloses the fan rotates about the axis (A) of the axle of the motor, wherein the dirt collection chamber and suction source are spaced apart along an elongate axis of the housing, and wherein, the axis of the axle of the motor is offset from the elongate axis of the dirt collection chamber (Fig. 11 below and Fig. 14, items 221 and 321 which are separated in the direction of the housing axis, item 2A).

    PNG
    media_image2.png
    527
    723
    media_image2.png
    Greyscale

Regarding Claim 10, Smith discloses wherein the cyclonic separator device and suction source are spaced apart along an elongated axis of the housing and wherein the fan rotates about the axis (A) of the axle of the motor and the axis (A) of the axle of the motor is offset from and parallel to the elongate axis of the cyclonic separator device (Fig. 11 below and Fig. 14, items 221 and 321 which are separated in the direction of the housing axis, item 2A).

    PNG
    media_image2.png
    527
    723
    media_image2.png
    Greyscale

Regarding Claim 11, Smith discloses wherein the axis of the axle of the motor lies in a first plane and the elongate axis of the cyclonic separator device lies in a second plane parallel to and spaced apart from the first plane, wherein, while the elongate axis (B) of the cyclonic separator device is substantially horizontal the second plane is closer to a surface being cleaned than the first plane (Fig. 10-11, item 208 would be closer to the floor than the motor, item 216, when held by the handle and tipped toward the floor in normal use; which would satisfy this requirement of the cyclonic device being closer to the floor than the motor.  The applicant has not defined the orientation of the device housing when this condition is met.).
Regarding Claim 12, Smith discloses wherein the axis of the axle of the motor lies in a first plane and the elongated axis of the dirt collection chamber lies in a second plane parallel to and spaced apart from the first plane, wherein, while the elongate axis of the dirt collection chamber is substantially horizontal, the second plane is closer to a surface being cleaned than the first plane (Fig. 10-11, item 208 would be closer to the floor than the motor, item 216, when held by the handle and tipped toward the floor in normal use; which would satisfy this requirement of the dirt chamber being closer to the floor than the motor.  The applicant has not defined the orientation of the device housing when this condition is met.).
Regarding Claim 15, Smith discloses the housing includes a passage having an elongate axis (I) defining an inlet for receiving dirt-laden air (Fig. 10, item 212), wherein the fan rotates around the axis (A) of the motor axle and the elongate axis (B) of the dirt collection chamber is substantially parallel to the axis (A) of the motor axle, and wherein the axis (I) of the passage is transverse to the elongate axis (B) of the dirt collection Fig. 10-11, item 212 axis down the center of the inlet which would be transverse to the axis of the motor and the dirt chamber in any position between the position of Fig. 10 to the folded position of Fig. 11).
Regarding Claim 16, Smith discloses the housing includes a passage having an elongate axis (1) defining an inlet for receiving dirt- laden air, wherein the fan rotates around the axis (A) of the motor axle and the elongate axis (B') of the cyclonic separator device is substantially parallel to the axis (A) of the motor axle, and wherein the axis (1) of the passage is transverse to the elongate axis (B') of the cyclonic separator device and the axis (A) of the motor axle (Fig. 10-11, item 212 axis down the center of the inlet which would be transverse to the axis of the motor and the cyclonic separator device in any position between the position of Fig. 10 to the folded position of Fig. 11).
Regarding Claim 23, Smith discloses a user graspable handle for holding the apparatus, and while the elongate axis (B) of the dirt collection chamber is substantially horizontal, the suction source and the battery are positioned forwardly of a lower portion of the user graspable handle (Fig. 10, item 206 at the rear or backside of the handle which is closest to item 212 in Fig. 11).
Regarding Claim 24, Smith discloses a user graspable handle for holding the apparatus, and while the elongate axis (B) of the dirt collection chamber is substantially horizontal, the suction source and battery are positioned forwardly of a lower portion of the user graspable handle (Fig. 10, item 206 at the rear or backside of the handle which is closest to item 212 in Fig. 11).

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hwang et al. (US 2019/0183308), hereinafter Hwang.
Regarding Claim 17, Hwang discloses as in claim 1 a housing (Fig. 1, item 2); a suction source (Fig. 5, item 22) including a motor (Fig. 5, item 20) with an axle having an axis (A) (Fig. 5, item 202) which rotates a fan (Fig. 5, item 200); a dirt collection chamber (Fig. 5, item 10) having an elongate axis (B) (Fig. 5, in the vertical direction along item 16); and a battery (Fig. 5, item 40) for providing power to operate the suction source, wherein the battery has an elongate axis (C) (Fig. 5, an axis going through item 40 from left to right in horizontal direction parallel to axis A1); wherein the axis (A) of the motor axle and the elongate axis (B) of the dirt collection chamber extend transversely with respect to the elongate axis (C) of the battery, and wherein the axis (A) of the motor axle is spaced from the elongated axis (B) of the dirt collection chamber (Fig. 5, the motor axis is parallel to the dirt chamber axis since it can be anywhere in the chamber while being transverse to the battery axis that extends from left to right and parallel to axis A1).
In addition Hwang discloses the battery includes a plurality of battery cells, (Fig. 11, item 430) and while the elongate axis of the dirt collection chamber is horizontal (Fig. 5, item 12 is positioned in the horizontal plane), a portion of the cells is positioned rearwardly of the suction source (Fig. 5, item 40 is in the back and behind item 20) and the axis (I) intersects a lower portion of the suction source (fig. 5, item A1 goes through a lower portion of item 22).  
Regarding Claim 18, Hwang discloses as in claim 2 a housing (Fig. 1, item 2); a suction source (Fig. 5, item 22) including a motor (Fig. 5, item 20) with an axle having an axis (A) (Fig. 5, item 202) which rotates a fan (Fig. 5, item 200); a dirt collection chamber (Fig. 5, item 10) having an elongate axis (B) (Fig. 5, in the vertical direction along item 16); a cyclonic separator device (Fig. 5, the one cyclone on the far left of the three small cyclones pictured) having an elongate axis (B’) (Fig. 5, the one cyclone would have an axis in the vertical direction down the center of the tube); and a battery (Fig. 5, item 40) for providing power to operate the suction source, wherein the battery has an elongate axis (C) (Fig. 5, an axis going through item 40 from left to right in horizontal direction parallel to axis A1); wherein the axis (A) of the motor axle and the elongate axis (B') of the cyclonic separator device extend transversely with respect to the elongate axis (C) of the battery, and wherein the axis (A) of the motor axle is spaced from the elongate axis (B') of the cyclonic separator device (Fig. 5, the motor axis is parallel to the one cyclone axis to the left of the center while being transverse to the battery axis that extends from left to right and parallel to axis A1).
In addition Hwang discloses the battery includes a plurality of battery cells, (Fig. 11, item 430) and while the elongate axis of the cyclonic separator is horizontal (Fig. 5, item 12 is positioned in the horizontal plane), a portion of the cells is positioned rearwardly of the suction source (Fig. 5, item 40 is in the back and behind item 20) and the axis (I) intersects a lower portion of the suction source (fig. 5, item A1 goes through a lower portion of item 22).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Regarding Claim 13, Smith embodiment in Fig. 10-14 does not explicitly state or show the battery is closer to the surface being cleaned than substantially all of the dirt collection chamber.  However, Smith in another embodiment teaches the battery is closer to the surface being cleaned than substantially all of the dirt collection chamber (Fig. 30, para. 0171-0172, when the inlet is folded under the apparatus as shown in Fig. 11, it can still be turned “on”, nothing preventing it from operating in a folded condition.).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inlet in Smith to have the inlet be positioned on the other side of the apparatus as in Smith, because having the inlet on the opposite side or work at any angled position since it would allow the user to position the apparatus in tight spaces such as in the vertical/altitudinal direction.
Regarding Claim 14, Smith embodiment in Fig. 10-14 does not explicitly state or show the battery is closer to the surface being cleaned than substantially all of the dirt collection chamber.  However, Smith in another embodiment teaches the battery is Fig. 30, para. 0171-0172, when the inlet is folded under the apparatus as shown in Fig. 11, it can still be turned “on”, nothing preventing it from operating in a folded condition.).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inlet in Smith to have the inlet be positioned on the other side of the apparatus as in Smith, because having the inlet on the opposite side or work at any angled position since it would allow the user to position the apparatus in tight spaces such as in the vertical/altitudinal direction.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Horvath et al. (US 2016/0113455), hereinafter Horvath.
Regarding Claim 21, Hwang discloses a portion of the cells is arranged in a first row (Fig. A below, item row 1), wherein a portion of the cells is arranged in a second row (Fig. A below, item row 2) and wherein the second row is shorter (Fig. A below, item row 2 does not have a gap between the batteries thus it would have a shorter distance than row 1) in length along an elongate axis of the battery than the first row, and wherein the elongate axis of the battery extends through each cell of the portion of cells arranged in the first row.

    PNG
    media_image3.png
    295
    309
    media_image3.png
    Greyscale

Fig. 2, item 42).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the battery pack in Hwang with a battery that attaches to the backside of vacuum in the vertical position as in Horvath which would position the second row above the first row, because having a battery attach to the backside instead of the bottom of the device allows the use to replace and charge the battery pack while the apparatus is set down on a table or floor surface.  Allowing the user not have to lift the apparatus up to remove the battery.
Regarding Claim 22, Hwang discloses a portion of the cells is arranged in a first row (Fig. A below, item row 1), wherein a portion of the cells is arranged in a second row (Fig. A below, item row 2) and wherein the second row is shorter (Fig. A below, item row 2 does not have a gap between the batteries thus it would have a shorter distance than row 1) in length along an elongate axis of the battery than the first row, and wherein the elongate axis of the battery extends through each cell of the portion of cells arranged in the first row.

    PNG
    media_image3.png
    295
    309
    media_image3.png
    Greyscale

Fig. 2, item 42).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the battery pack in Hwang with a battery that attaches to the backside of vacuum in the vertical position as in Horvath which would position the second row above the first row of batteries, because having a battery attach to the backside instead of the bottom of the device allows the use to replace and charge the battery pack while the apparatus is set down on a table or floor surface.  Allowing the user not have to lift the apparatus up to remove the battery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzhou Chenghe Cleaning Equip. Co LTD. (CN 205251428) Fig. 3-4 teaches a housing, a suction source, a motor, dirt chamber, battery, and cyclonic device with axes.  Conrad (US 2017/0290481) teaches a housing, a suction source, a motor, a fan, a dirt chamber, a battery, and a cyclonic device with axes.  Horvath et al. (US 2016/0113455) teaches a battery is positioned rearwardly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        06/08/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723